DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogelsang (US 2014/0063887).

    PNG
    media_image1.png
    498
    488
    media_image1.png
    Greyscale

Claim 1) Vogelsang teaches (fig. 6B) a detection substrate, comprising a base substrate (not labelled, but analogous to fig. 4E #122), the base substrate comprising a plurality of through holes (280, paragraph 31), and electrode columns (280, TSV) being embedded in the plurality of through holes;
the base substrate comprising a detection region (all regions except the bonding pad region) and a bonding pad region (not labeled but analogous to fig. 6A #270),
the detection region comprising a driving circuit (650), and the bonding pad region being provided with bonding pads (270); and

(Claim 10) Vogelsang teaches a method for preparing a detection substrate, comprising:
providing a base substrate (not labelled, but analogous to fig. 4E #122) comprising a plurality of through holes (280),
wherein the base substrate comprises a detection region (all regions except bonding pad region) and a bonding pad region (not labelled, but analogous to Fig. 6A #270);
forming electrode columns (280, TSV) in the plurality of through holes; and 
forming a driving circuit (650) in the detection region, and forming bonding pads (270) in the bonding pad region (paragraph 57),
wherein the bonding pads are connected with the electrode columns by the driving circuit (650, paragraph 58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vogelsang (US 2014/0063887).
(Claim 8) Vogelsang lacks wherein a seed layer is provided on a sidewall of each of the plurality of through holes, the seed layer has tubular structure, the electrode column has column structure provided in the seed layer, and an outer surface of the electrode column is closely attached to an inner surface of the seed layer.
However, Batra et al. teach wherein a seed layer is provided on a sidewall of each of the plurality of through holes,
the seed layer has tubular structure, the electrode column has column structure provided in the seed layer, and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of facilitating deposition of the fill conductive material.
Allowable Subject Matter
Claims 2 – 7, 9 and 11 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
December 4, 2021